Campbell, J.,
delivered the opinion of the court/
The demurrer was rightly overruled. The complainant was a co-tenant of all of the lands sought to be partitioned, and brought before the court the alienees of her former co-tenants, so that their interests would be protected. Surely, they cannot successfully complain of this. It is the right of one of several co-tenants to convey his interest in the whole or a part of the joint estate, but this-*228shall not prejudice the rights of a co-tenant who has not aliened and desires to obtain partition.
It is not allowable for a co-tenant to split the joint estate into fragments, and necessitate as many separate suits for partition as there may be conveyances. He who has a joint interest in the several parcels may proceed as if no conveyance had been made by any of his co-tenants, and bring all parties in interest before the court, which will do justice between the parties according to their several rights. 1 Story’s Eq. Jur., § 656c, 657.
We agree with the Chancellor in his conclusion upon the facts.

Affirmed.